Citation Nr: 0727888	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability with mild degenerative arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
retropatellar arthralgia with ligament laxity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
retropatellar arthralgia with ligament instability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1980 to July 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The November 2004 rating decision also included the issue of 
an increased rating for Vogt-Koyanagi-Harada's syndrome with 
cataracts.  Though the veteran filed a timely notice of 
disagreement on this issue, he did not file a substantive 
appeal.  Therefore, this issue is not on appeal before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected knee 
disorders are more disabling than the current 10 percent 
ratings reflect.  His right and left knee disorders, in part, 
are rated under Diagnostic Code (DC) 5257 for recurrent 
subluxation or lateral instability.  His right knee has a 
separate 10 percent evaluation under DCs 5010-5260, for 
degenerative joint disease and limitation of flexion. 

Review of the claims file reveals a Social Security 
Administration (SSA) decision finding the veteran was deemed 
disabled for disability benefits effective August 2004, due 
to osteoarthritis and Vogt-Koyanagi-Harada's disease.  The 
record also includes the "exhibit list" of information and 
evidence upon which the SSA decision was made.  However, the 
Board can find none of the actual clinical records or 
evidence of an attempt by the RO to obtain such records.  As 
SSA benefits are largely based on disabilities that are 
encompassed in the present VA claim, the current record is 
deficient at least to the extent that certain medical records 
listed in the SSA exhibit list are not in the claims file.  

The Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, as the award of SSA benefits suggests 
the possible worsening of the veteran's knee disabilities 
since his last VA examination in 2004, they must be obtained.  

Also, to ensure that the record reflects the current severity 
of the veteran's knee disabilities the RO should then arrange 
for him to under examination at an appropriate VA medical 
facility.  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination in 2004.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
pertinent medical records, relied upon by 
SSA in its disability determination.  See 
SSA exhibit list.  

2.  Also contact the veteran and obtain 
the names and addresses of all medical 
care providers who have provided recent 
treatment of his service-connected knee 
disabilities.  Take appropriate steps to 
obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  All attempts to procure 
records should be documented in the file.  
If the records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he be provided the opportunity 
to obtain and submit those records. 

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the nature 
and severity of his service connected 
right and left knee disabilities.  The 
claims folder must be made available to 
the examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All indicated tests and 
studies, to include X-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  

On the basis of the current examination 
findings and information in the claims 
files, the orthopedist should describe in 
detail all symptoms reasonably 
attributable to each service-connected 
knee disability and their current 
severity.  The examiner should indicate 
the range of motion expressed in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for each knee.  The 
examiner should indicate whether the 
veteran has either instability or 
recurrent subluxation for each knee.  If 
either recurrent subluxation or lateral 
instability is found, the examiner should 
indicate whether such symptoms are best 
described as slight, moderate, or severe.  
The examiner should also indicate whether 
the veteran has frequent episodes of 
locking, pain or effusion in the joint.  
Complete diagnoses should be provided.  

The physician should then set forth the 
extent of any functional loss present in 
the veteran's knees due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected knee 
disabilities should be described in 
adequate detail.  Any additional 
impairment on use, or in connection with 
any flare-up should be described in terms 
of the degree of additional range-of-
motion loss.  The conclusions should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



